IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40942
                          Conference Calendar
                           __________________


CLEMMIE R. WICKWARE,

                                       Plaintiff-Appellant,
versus


JAMES A. COLLINS ET AL.,

                                        Defendants,

WILLIAM WRIGHT,

                                       Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-92-CV-129
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     On February 29, 1996, this court barred filings by Clemmie

Wickware except with judicial permission.       Wickware v. Collins,

No. 95-40641, slip op. at 2 (5th Cir. Feb. 29, 1996)

(unpublished).    One day earlier, Wickware filed the instant

motions for leave to proceed in forma pauperis (IFP) and for the

production of a transcript at government expense in an unrelated




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                            No. 95-40942
                                 -2-

appeal.    We consider these motions because they were filed before

the bar was imposed.

     Our review of the motions and the record reveals that

Wickware has failed to meet the requirements for IFP and for a

transcript.    See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.

1982); Harvey v. Andrist, 754 F.2d 569, 571 (5th Cir.), cert.

denied, 471 U.S. 1126 (1985).   The appeal is DISMISSED.   5TH CIR.

R. 42.2.   Wickware is reminded that this court’s previously

announced bar remains in effect and that he must seek permission

from a judge to make any filings in any court subject to this

court’s jurisdiction.

     MOTIONS FOR IFP AND A TRANSCRIPT DENIED; APPEAL DISMISSED.